Citation Nr: 1023236	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-45 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1940 to June 
1964.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In April 2010, the Veteran testified before the 
undersigned at a hearing at the RO.  A transcript is of 
record and has been reviewed.  At the hearing, the Veteran 
submitted new evidence and a waiver of initial RO 
consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran's bilateral hearing loss was 
likely caused by in-service noise exposure.  


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  The burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he sustained acoustic trauma while 
serving as an aircraft mechanic and supervisor for much of 
his 24 years of active duty service.  In an August 2008 
statement, the Veteran claimed that he had significant noise 
exposure on the flight line, much of it without ear 
protection.  In a separate August 2008 statement, the Veteran 
recalled that family members began noticing his hearing loss 
as early as 1969.  He began noticing his own hearing loss in 
1970.  

The Board has reviewed the entire claims file and first 
observes that the Veteran's service treatment records include 
the results of several audiometric tests.  An audiogram 
conducted in June 1947 revealed no hearing loss in either 
ear.  In November 1956, the Veteran's pure tone thresholds 
were five decibels at each Hertz level tested.  

The following findings, in decibels, were reported in 
February 1964, four months prior to separation:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
15
5
LEFT
-5
-5
10
15
15

The post-service evidence pertaining to hearing loss included 
a VA audiological examination report dated in April 2009.  
The VA examiner recorded the following results from an 
audiological evaluation in pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
65
LEFT
35
35
55
70
75

Speech recognition scores on the Maryland CNC word list were 
76 percent in the right ear and 84 percent in the left ear.  
The examiner diagnosed bilateral sensorineural hearing loss.  
Since the Veteran reported the onset of hearing loss as 
occurring after service, and because hearing evaluations 
during military service and at separation were within normal 
limits, the examiner opined that the Veteran's hearing loss 
is less likely as not caused by or a result of acoustic 
trauma during service.  

During the April 2010 Board hearing, the Veteran submitted 
the report of a private audiologic examination conducted in 
April 2010.  That examiner diagnosed severe high frequency 
hearing loss in both ears, most likely due to service in the 
military.  

It is clear from the record that the Veteran currently 
suffers from hearing loss for VA compensation purposes.  The 
VA examination report showed that there were thresholds in 
excess of 40 decibels in each ear.  Further, the Board 
accepts the Veteran's testimony regarding exposure to 
significant acoustic trauma in service.  

However, the Board is presented with conflicting opinions 
regarding the relationship between in-service noise exposure 
and his current hearing loss disability.  While the April 
2009 VA examiner noted that hearing evaluations in service 
treatment records were normal, she did not explain the upward 
pure tone shift during service and whether this represented 
an in-service decrease in hearing acuity.  The Board notes 
that the in-service audiological findings, while not 
sufficient to meet hearing loss requirements for VA purposes, 
at least show a decline in hearing over the course of 
military service.  
 
The Board notes that the Veteran's current bilateral hearing 
loss has not been specifically attributed to any identified 
intercurrent causes.  Although the Veteran admitted slight 
noise exposure in post-service employment, intercurrent 
causes were not held responsible for hearing loss by the 
April 2009 VA examiner or the April 2010 private examiner.  

In light of the in-service audiology test results showing an 
upward shift in hearing thresholds and a worsening of the 
Veteran's hearing acuity during service, the Veteran's in-
service noise exposure, and the positive nexus opinion, the 
Board, resolving reasonable doubt in the Veteran's favor, 
finds that the evidence supports a grant of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102.    


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


